

Unitek Holdings, Inc.
First Amendment To
Loan Authorization Agreement
 
BMO Capital Markets Financing, Inc.
Chicago, Illinois
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Loan Authorization Agreement dated as
of September 25, 2007 (the Loan Authorization Agreement as the same may be
amended, restated, amended and restated or otherwise modified from time to time,
being referred to herein as the “Loan Agreement”), between the undersigned,
Unitek Holdings, Inc., a Delaware corporation (the “Company”), and BMO Capital
Markets Financing, Inc. (the “Lender”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Loan Agreement.
 
The Company has requested that the Lender increase the amount of Maximum Credit
and make certain other amendments to the Loan Agreement, and the Lender is
willing to do so under the terms and conditions set forth in this agreement
(herein, the “Amendment”).  
 
Section 1.
Amendments.



Subject to the satisfaction of all of the conditions precedent set forth in
Section 3 below, the Loan Agreement shall be and hereby is amended as follows:
 
1.1.       The amount “$18,000,000” shall be deleted in each place it appears in
the Loan Agreement and shall be replaced with the amount “$28,000,000”.
 
1.2.       Exhibit A of the Loan Agreement shall be amended and restated in its
entirety in the form of Exhibit A attached hereto.
 
Section 2.
New Note.

 
In replacement for that certain Demand Note payable to the order of BMO Capital
Markets Financing, Inc. dated as of September 25, 2007 in the principal amount
of $18,000,000.00 (the “Previous Note”), the Company shall execute and deliver
to the Lender a new demand note in the amount of $28,000,000.00, dated as of the
date of its issuance and otherwise in the form of Exhibit A attached hereto
(the “New Note”) which shall be substituted for the Lender’s Previous Note and
shall evidence the loans outstanding to the Lender.  All references in the Loan
Agreement and in any other Loan Document to the Previous Note shall be deemed
references to the New Note.  The Lender shall return the Previous Note to the
Company.
 
First Amendment to Loan Authorization Agmt
 
 

--------------------------------------------------------------------------------

 
 
Section 3.
Conditions Precedent.

 
3.1.       The Company and the Lender shall have executed and delivered this
Amendment and the Lender shall have received the executed New Note.
 
3.2.       The Lender shall have received copies (executed or certified, as may
be appropriate) of all legal documents or proceedings taken in connection with
the execution and delivery of this Amendment to the extent the Lender or its
counsel may reasonably request.
 
3.3.       Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Lender and its counsel.
 
3.4.       The Company shall have paid to the Lender an amendment fee in the
amount of $25,000.
 
3.5.       Sector Performance Fund, LP and SPF SBS LP shall each have executed
and delivered to the Lender its Acknowledgement and Consent to this Amendment in
the form set forth below and its First Amendment to Guaranty.
 
Section 4.
Representations.

 
In order to induce the Lender to execute and deliver this Amendment, the Company
hereby represents to the Lender that as of the date hereof the representations
and warranties set forth in the Loan Agreement are and shall be and remain true
and correct, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct as of
such earlier date, and the Company is in compliance with the terms and
conditions of the Loan Agreement.
 
Section 5.
Miscellaneous.

 
5.1.       Except as specifically amended herein, the Loan Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Loan
Agreement, the Note, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Loan Agreement, any reference in any of such
items to the Loan Agreement being sufficient to refer to the Loan Agreement as
amended hereby.
 
5.2.       This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Amendment shall be governed by the internal laws of the State of New York,
without regard to the conflict of laws principles thereof.
 
[Signature Page to Follow]

 
-2-

--------------------------------------------------------------------------------

 
 
This First Amendment to Loan Authorization Agreement is entered into as of this
___ day of March, 2008.
 

 
Unitek Holdings, Inc.
     
By:
/s/ David W. Knickel
 
Printed Name: David W. Knickel
 
Its: Vice President, Chief Financial Officer and
Secretary

 
Accepted and agreed to this 24th day of March, 2008.
 

 
BMO Capital Markets Financing, Inc.
     
By:
       
Printed Name:
     
Its:
   

 
 
-3-

--------------------------------------------------------------------------------

 

Guarantors’ Acknowledgement and Consent
 
The undersigned, Sector Performance Fund, LP and SPF SBS LP heretofore each
executed and delivered to the Lender a Guaranty dated September 25, 2007 (as may
be amended, restated, amended and restated or otherwise modified from time to
time, each individually, a “Guaranty” and collectively, the “Guaranties”).  The
undersigned hereby consent to the Amendment to the Loan Agreement as set forth
above and confirms that the respective Guaranties and all of the undersigned’s
obligations thereunder remain in full force and effect.  The undersigned further
agree that the consent of the undersigned to any further amendments to the Loan
Agreement shall not be required as a result of this consent having been
obtained, except to the extent, if any, required by the Guaranties.



 
Sector Performance Fund, LP
     
By:
Sector Performance GP, LP, its
   
general partner
       
By:
Sector Performance LLC, its
   
general partner
       
By:
/s/David W. Knickel
 
Printed Name: David W. Knickel
   
Its:  Vice President, Chief Financial
Officer and Secretary
       
SPF SBS LP
     
By:
Sector Performance LLC, its
   
general partner
       
By:
/s/ David W. Knickel
 
Printed Name: David W. Knickel
   
Its:  Vice President, Chief Financial
Officer and Secretary


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Replacement Demand Note


$28,000,000.00
March ___, 2008

 
On Demand, for value received, the undersigned, Unitek Holdings, Inc., a
Delaware corporation, promises to pay to the order of BMO Capital Markets
Financing, Inc. (the “Lender”) at its offices at 115 South LaSalle Street,
Chicago, Illinois, the principal sum of Twenty-Eight Million and 00/100 Dollars
($28,000,000.00) or, if less, the principal amount of Loans outstanding under
the Loan Authorization Agreement referred to below together with interest
payable at the times and at the rates and in the manner set forth in the Loan
Authorization Agreement referred to below.
 
This Note evidences borrowings by and other extensions of credit for the account
of the undersigned under that certain Loan Authorization Agreement dated as of
September 25, 2007, between the undersigned and the Lender, as amended,
restated, amended and restated or otherwise modified from time to time; and this
Note and the holder hereof are entitled to all the benefits provided for under
the Loan Authorization Agreement, to which reference is hereby made for a
statement thereof.  The undersigned hereby waives presentment and notice of
dishonor.  The undersigned agrees to pay to the holder hereof all court costs
and other reasonable expenses, legal or otherwise, incurred or paid by such
holder in connection with the collection of this Note.  It is agreed that this
Note and the rights and remedies of the holder hereof shall be construed in
accordance with and governed by the laws of the State of New York, without
giving effect to the conflict of laws principle thereof.
 
This Note is issued in substitution and replacement for, and evidences all of
the indebtedness previously evidenced by, that certain Demand Note of Unitek
Holdings, Inc. dated as of September 25, 2007, payable to the Lender in the face
principal amount of $18,000,000.
 

 
Unitek Holdings, Inc.
     
By:
   
Printed Name: David W. Knickel
 
Its: Vice President, Chief Financial Officer and
Secretary

 

 
 

--------------------------------------------------------------------------------

 